2022 WI 46

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP1033


COMPLETE TITLE:        In the matter of the mental commitment of
                       S. A. M.:

                       Sauk County,
                                 Petitioner-Respondent,
                            v.
                       S. A. M.,
                                 Respondent-Appellant-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 394 Wis. 2d 523, 950 N.W.2d 690
                                    (2020 – unpublished)

OPINION FILED:         June 23, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         February 28, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Sauk
   JUDGE:              Patrick J. Taggart

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, HAGEDORN, and DALLET, JJ., joined.
ZIEGLER, C.J., filed a concurring/dissenting opinion, in which
ROGGENSACK and REBECCA GRASSL BRADLEY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the respondent-appellant-petitioner, there were briefs
filed by Elizabeth G. Rich and Rich Law SC, Plymouth. There was
an oral argument by Elizabeth G. Rich.


       For the petitioner-respondent there was a brief filed by
Douglas B. Raines and von Briesen & Roper, S.C., Milwaukee.
There was an oral argument by Douglas B. Raines.
     An   amicus   curiae   brief   was   filed   by   Colleen   D.   Ball,
assistant state public defender, with whom on the brief was
Kelli S. Thompson, state public defender, for the Office of the
State Public Defender. There was an oral argument by Colleen D.
Ball.




                                    2
                                                                     2022 WI 46
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2019AP1033
(L.C. No.     2017ME102)

STATE OF WISCONSIN                         :            IN SUPREME COURT

In the matter of the mental commitment of
S. A. M.:

Sauk County,                                                      FILED
              Petitioner-Respondent,                         JUN 23, 2022
      v.                                                        Sheila T. Reiff
                                                             Clerk of Supreme Court
S. A. M.,

              Respondent-Appellant-Petitioner.


KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, HAGEDORN, and DALLET, JJ., joined.
ZIEGLER, C.J., filed a concurring/dissenting opinion, in which
ROGGENSACK and REBECCA GRASSL BRADLEY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.             Reversed.



      ¶1      JILL J. KAROFSKY, J.     This case involves the ability

of involuntarily committed persons to receive appellate review

of    their     commitment   orders.   Frequently,        appellate        courts

dismiss these appeals as moot because the underlying commitment

order expires before the court issues a decision on its merits.
                                                                        No.     2019AP001033



Such routine dismissals result in the validity of these liberty-

depriving orders largely evading review.

       ¶2     S.A.M. is among those committed citizens whose appeal

went    unaddressed        because     the   order      extending       his     commitment

(also called "recommitment") expired before the court of appeals

could decide the merits of his appeal.                       He argues the court of

appeals erred in dismissing his appeal as moot because either

the order's ongoing collateral consequences render it not moot

or an exception to mootness applies.                   He further asks that if we

rule in his favor on the mootness issue, that we then review the

merits       of    his     due-process       and       sufficiency-of-the-evidence

challenges.

       ¶3     Though in Portage County v. J.W.K. we concluded that

the expiration of the recommitment order rendered the appeal

moot,       that     holding     was    expressly         "limited      to      situations

where . . . no collateral implications of the commitment order

are    raised."          2019   WI   54,    ¶28    n.11,     386   Wis.    2d    672,    927

N.W.2d 509.        Collateral consequences having been raised here, we
hold that at least two such consequences render an appeal of an

expired      recommitment       order      not    moot:      (1) the    restriction       of

one's constitutional right to bear arms; and (2) the liability

for    the    cost    of   one's     care.        On   the    merits,     we    hold    that

S.A.M.'s due-process and sufficiency-of-the-evidence challenges

fall short.        For those reasons, we reverse the court of appeals'

dismissal of S.A.M.'s appeal and affirm S.A.M.'s recommitment

order.




                                             2
                                                                        No.     2019AP001033



                                  I.    BACKGROUND

     ¶4     Wisconsin's         legal       framework         governing       involuntary

mental-health      commitments         is    important        to    understanding      this

case.     Before initially committing a person to the state or

county's care, the government must prove by clear and convincing

evidence that the person is: (1) mentally ill;1 (2) a proper

subject    for    treatment;      and       (3) currently          dangerous     under    at

least one of five standards.                Wis. Stat. § 51.20(1)(a), (13)(e)

(2019-20).2      Those five standards are:

         First Standard: there is a substantial probability of

          physical harm to one's self evidenced by recent threats

          of or attempts at suicide or serious bodily harm;

         Second Standard: there is a substantial probability of

          physical harm to others evidenced by recent homicidal or

          other violent behavior, or a recent overt act, attempt or

          threat to do serious physical harm that placed others in

          reasonable fear of serious physical harm;

         Third Standard: there is a substantial probability of
          physical impairment or injury to one's self or others

          evidenced    by   a    pattern         of   recent        acts   or    omissions

          manifesting impaired judgment, and there is either no

          reasonable    provision            for      one's        protection     in     the


     1 The state or a county may also civilly commit a person who
is drug dependent or developmentally disabled, but this opinion
will focus on mental illness because that was the basis for
S.A.M.'s commitment.
     2 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.


                                             3
                                                                      No.    2019AP001033



    community or a reasonable probability that one will not

    avail himself or herself of those services;

   Fourth Standard: there is a substantial probability that

    death,        serious       physical       injury,           serious        physical

    debilitation, or serious physical disease will imminently

    ensue that makes one unable to satisfy basic needs as

    evidenced      by     recent      acts    or    omissions,         and    there     is

    either no reasonable provision for one's treatment and

    protection in the community or a reasonable probability

    that    one    will     not    avail     himself       or    herself      of     those

    services; and

   Fifth Standard: (1) there is a substantial probability

    both that one needs care or treatment to prevent further

    disability or deterioration and that, if left untreated,

    one    will     lack     necessary        services          and    suffer      severe

    mental, emotional, or physical harm that will result in

    the loss of one's ability to function independently in

    the    community       or   the    loss    of       cognitive      or    volitional
    control over one's thoughts or actions; (2) either (a) an

    incapability        of      expressing         an    understanding          of    the

    advantages and disadvantages of accepting medication or

    treatment and the alternatives after such were explained,

    or (b) a substantial incapability of applying                               such an

    understanding to one's mental illness to make an informed

    choice as to whether to accept or refuse medication or

    treatment;      and      (3) either       no    reasonable         provision      for
    one's care or treatment in the community or a reasonable


                                        4
                                                                   No.     2019AP001033



          probability that one will not avail himself or herself of

          those services.

§ 51.20(1)(a)2.3       Upon sufficient evidence of both a treatable

mental illness and at least one of these forms of dangerousness,

the circuit court must order the person initially committed for

no more than six months.           § 51.20(13)(a), (g)1.                It must then

also issue a firearms ban, i.e. "order the individual not to

possess a firearm, [and] order the seizure of any firearm owned

by the individual."        § 51.20(13)(cv)1.

     ¶5     The    government     may    thereafter       seek     to    extend     the

initial    commitment.       Recommitment         again       requires    clear     and

convincing evidence of the same three elements required for the

initial commitment: mental          illness, treatability, and current

dangerousness under at least one of the five standards outlined

above.       Recommitment       proceedings       can     differ     from     initial

commitment proceedings in one significant way.                      In an initial

commitment proceeding, the government may prove dangerousness

only with evidence of recent acts, omissions, or behavior.                         In a
recommitment        proceeding,         though,         the      government         may

alternatively prove dangerousness by "showing that there is a

substantial       likelihood,    based       on   the     subject        individual's

treatment record, that the individual would be a proper subject

for commitment [under one of the five dangerousness standards]

if   treatment      were    withdrawn."           § 51.20(1)(am).             If    the


     3 This summary of the statutory dangerousness standards
omits elements not relevant to S.A.M.'s case and thus is not
applicable to every civil commitment.


                                         5
                                                                           No.    2019AP001033



government       presents        clear    and       convincing       evidence       that    the

committed person remains mentally ill, treatable, and dangerous

under one of the five standards (whether by recent conduct or

via the § 51.20(1)(am) alternative showing), then the court must

order that person recommitted for a period not to exceed one

year,    along     with    another        firearms         ban.       § 51.20(13)(cv)1.,

(g)1. & (g)3.

    ¶6      Given these orders' limited duration, timely appellate

review before their expiration proves difficult.                              The court of

appeals    reports        that    between        2018      and    2020,     it    issued     no

decision regarding an initial six-month commitment before the

order expired.           Recommitment orders, which last for generally

one year, fared somewhat better; the court of appeals decided 40

percent of those appealed before their expiration.                                Though the

reasons for delay vary, rarely does fault lie with the person

committed——as is certainly the case for S.A.M.

    ¶7      S.A.M.        is     diagnosed          with      bipolar      disorder        with

psychotic features.              In late 2017, S.A.M. was subjected to an
emergency    detention         after     his        father    reported       that    he    made

statements       about    wanting        to    die.        His    father     informed      the

responding sheriff that S.A.M. had been homeless for some time.

S.A.M.    displayed       signs     of        malnourishment         and    suffered       from

trench foot due to not changing his shoes for long periods of

time.       An     examining        psychiatrist             noted    that       S.A.M.    had

discontinued taking previously prescribed medication and had a

long history of such noncompliance.                     S.A.M. admitted to acts of
self-harm and substance abuse, predominantly alcohol but illicit


                                                6
                                                                       No.    2019AP001033



drugs as well.          In January 2018, in statements to his sister,

S.A.M.     threatened     self-harm        and   told   her     he    wanted     to   die.

Based on this behavior, Sauk County ("the County") successfully

petitioned to have S.A.M. involuntarily committed to its care

for six months of compelled treatment.                   This initial commitment

order included a firearms ban that would "remain in effect until

lifted     by    the    court"       and    survive     the     commitment       order's

expiration.        S.A.M.      did    not    appeal     this    initial      commitment

order.

      ¶8     Before      the     initial     commitment        order     expired,     the

County     petitioned     to     extend     S.A.M.'s    involuntary          commitment.

The     petition       contained      two    relevant         representations         from

psychiatrist Dr. Linda DiRaimondo:                 (1) S.A.M. suffers from               a

"chronic     mental     disorder"      (bipolar       disorder);       and    (2) though

currently medication compliant, S.A.M. "has not been in the past

when not on commitment and has regressed to an acute psychotic

state      and   required        hospitalization."               On     those     bases,

Dr. DiRaimondo opined that there is "a substantial likelihood,
based on [S.A.M.'s] treatment record, that if treatment were

withdrawn, [he] would regress and become a proper subject for

commitment."       The     day    before     the   recommitment         trial,    S.A.M.

filed a motion asking, in part, for the circuit court4 to order

the County to "elect under which standard of dangerousness it

seeks to proceed" and preclude it "from presenting evidence as

to other forms of dangerousness."

      4The Hon. Patrick J. Taggart of the Sauk County Circuit
Court presided.


                                            7
                                                                    No.     2019AP001033



      ¶9     The    circuit      court   addressed      S.A.M.'s     motion       at   the

start of the trial.              S.A.M. argued that the petition "clearly

enunciated"        only    one    method        of   proving     dangerousness——the

recommitment alternative under                  Wis. Stat. § 51.20(1)(am)              that

there was a substantial likelihood S.A.M. would be a proper

subject for commitment if treatment were withdrawn.                          According

to S.A.M., that theory was contradicted by the County's proposed

order, which did not include the language of § 51.20(1)(am) but

instead broadly stated that S.A.M. was "dangerous because the

subject evidences behavior within one or more of the standards

under §§ 51.20(1) or (1m), Wis. Stats. (except for proceedings

under   § 51.20(1)(a)2.e.,          Wis.    Stats.)."        S.A.M.      argued    these

imprecise filings violated his right to due process by providing

inadequate "notice of what he's up against."                      The County stood

by   its    petition's      reliance       on     § 51.20(1)(am)      and    asserted,

"there's     a   substantial       likelihood        that   [S.A.M.]      would    be    a

proper subject for commitment if treatment were withdrawn.                             And

that's what the county intends to show today."                            The circuit
court      accepted       the    County's       assertion,       inviting       S.A.M.'s

objection if the County began to introduce evidence supporting a

different theory of dangerousness.

      ¶10    The    circuit      court     then      proceeded    with    the     trial.

Dr. DiRaimondo and S.A.M.'s social worker, Brigette Chizek, both

testified in favor of recommitment; S.A.M. testified against it.

Dr. DiRaimondo repeated her bipolar disorder diagnosis of S.A.M.

and affirmed it was treatable.                   As to S.A.M.'s dangerousness,
she opined that S.A.M. "would not take his medication if he were


                                            8
                                                                          No.    2019AP001033



not   on     a    court     order"    based    on    his   treatment       record,      which

showed that when not in a supervised setting, "he has stopped

his medication" and that he "recently told his case manager"

that "he does not feel he needs . . . medication."

       ¶11       Chizek then testified to S.A.M.'s history of substance

abuse,     medication         noncompliance,         and    resulting       mental-health

instability and self-harm ideations.                       She averred that S.A.M.,

after being told of the services available to him to assist his

independence,         "talks         about    not     wanting       those,"      with    the

exception        of   the    community       support      program    in    which    he   was

currently participating.                She stated his post-commitment plan

was to stay with his grandmother and then at a motel until he

could find a place to live.                        But she recounted how he had

previously disappeared from his grandmother's home, which led to

the events underlying his initial commitment discussed above.

She expressed her concern that a similar scenario would play out

if    treatment       were    withdrawn       and    affirmed       that    he    currently

needed a structured setting.                  She also recounted that S.A.M. had
recently urinated in his pants and refused to change out of the

soiled clothing.            Finally, she acknowledged that as recently as

the    past       month,      S.A.M.     told       her    he   would      continue      his

medications if released from his commitment.

       ¶12       Taking the witness stand last, S.A.M. reaffirmed his

statement about staying medication compliant post-commitment and

agreed that the medication benefited him in managing his mental

illness.          He explained that he hoped to start working as a
laborer, as he has in the past.                     He further testified that he


                                               9
                                                                     No.     2019AP001033



would    not    repeat     his    past   mistake      of    going    off    medication,

chalking       his   recent      lapse   up     to    the   "hard    times"     he   was

experiencing six months prior.

      ¶13      The   circuit      court,      after    recounting      all     of    this

evidence, found grounds for a six-month recommitment order.                           The

recommitment order also provided that S.A.M. "is prohibited from

possessing any firearm. . . . This prohibition shall remain in

effect until lifted by the court.                      Expiration of the mental

commitment proceeding does not terminate this restriction."

      ¶14      S.A.M. timely filed his notice of intent to pursue

post-commitment relief.              An unfortunate series of events then

delayed his appeal.           First, the State Public Defender was unable

to appoint S.A.M. post-commitment counsel until more than four

months into his six-month commitment (nearly three months after

the   deadline       to   appoint    appellate        counsel).       Then,    it    took

another two months for the full record, including transcripts,

to be transmitted to appointed counsel——just as the recommitment

order was expiring.           Next, S.A.M.'s attorney delayed filing his
notice of appeal, albeit with good cause.                         Additional months

passed before the court of appeals received the record.

      ¶15      By this time, S.A.M.'s appeal had been expired for

over six months.           Consequently, the court of appeals directed

the parties to brief whether the case was moot.                            The court of

appeals finally rendered its decision in September 2020——over

two     years    after     the      circuit     court       issued    the     six-month

recommitment order.           See Sauk County v. S.A.M., No. 2019AP1033,
unpublished slip op. (Wis. Ct. App. Sept. 3, 2020).                           The court


                                           10
                                                                   No.    2019AP001033



of appeals dismissed S.A.M.'s appeal as moot, concluding that

the   order    neither     caused       ongoing    collateral     consequences       nor

presented an issue triggering a mootness exception.                      Id.

      ¶16     We    granted      S.A.M.'s        petition   for    review       on   the

mootness issue as well as the merits issues he raised.                                We

additionally asked the parties to brief the following issue:

      Whether this court has the authority, through its
      "superintending and administrative authority over all
      courts" (Wis. Const. art. VII, § 3(1)) and/or its
      authority   to   "regulate   pleading,   practice,   and
      procedure in judicial proceedings in all courts" (Wis.
      Stat. § 751.12(1)), to require the court of appeals to
      expedite the disposition of appeals under Wis. Stat.
      ch. 51, or in some other manner to ensure that
      appellants under Wis. Stat. ch. 51 receive an appeal
      that   addresses   the   merits   of   the   appellants'
      contentions?
                            II.    STANDARD OF REVIEW

      ¶17     This case presents issues of mootness, procedural due

process, and sufficiency of the evidence.                       Both mootness and

procedural due process present questions of law we review de

novo.     Marathon County v. D.K., 2020 WI 8, ¶16, 390 Wis. 2d 50,
937 N.W.2d 901 (mootness); Teague v. Schimel, 2017 WI 56, ¶19,

375   Wis.    2d    458,   896     N.W.2d    286     (procedural    due     process).

Whether the County presented clear and convincing evidence to

justify      recommitment     is    a    mixed     question   of   fact        and   law.

Langlade County v. D.J.W., 2020 WI 41, ¶24, 391 Wis. 2d 231, 942

N.W.2d 277.        S.A.M. challenges only the legal application of the

undisputed facts to the statutory standards, which we review de

novo.   Id., ¶25.




                                            11
                                                                           No.     2019AP001033



                                    III.     ANALYSIS

      ¶18     Our    analysis        begins       with        the    mootness       question,

focusing      on    whether     the    collateral            consequences        of    expired

recommitment        orders    render       appeals      of     such   orders       not   moot.

Because we determine that the ongoing collateral consequences of

recommitment do render these appeals not moot, we turn to the

merits of S.A.M.'s due-process and sufficiency-of-the-evidence

claims.

                                      A.    Mootness

      ¶19     In Wisconsin, dismissal of a case as moot is an act of

judicial      restraint      rather     than      a     jurisdictional           requirement.

See   D.K.,    390    Wis.     2d    50,    ¶19.         A    case    is   moot       when   the

resolution of an issue will have no practical effect on the

underlying controversy.              See id.          This means an appeal from an

order like S.A.M.'s is not moot when the direct or collateral

consequences of the order persist and vacatur of that order

would   practically       affect       those      consequences.             See       id.,   ¶23

(citing State v. Theoharopoulos, 72 Wis. 2d 327, 240 N.W.2d 635
(1976)).      Here, S.A.M. posits that three collateral consequences

from his now-expired recommitment order render his appeal not

moot:   (1) the firearms ban; (2) the liability for the cost of

his care while committed; and (3) the stigma associated with a

mental-health commitment.

      ¶20     We    recently        explained          that     whether      a     collateral

consequence renders an appeal not moot turns on the existence of

a   "causal    relationship"          between      a    legal       consequence        and   the
challenged order.            See id., ¶¶23-25 (quoting Theoharopoulos, 72


                                             12
                                                                          No.       2019AP001033



Wis. 2d at 333).       We conclude such a causal relationship exists

between     a    recommitment     order      and      at     least       two        collateral

consequences:       (1) the firearms ban; and (2) the liability for

the cost of care.       We address each in turn.

                                1.    Firearms ban

      ¶21   Two terms ago, we held that an appeal of an expired

initial     commitment        order   is     not      moot      because             the   order

collaterally      subjects      the   committed            person    to       a     continuing

firearms ban.       See id., ¶25.          We recognized that this firearms

ban   constitutes        an     ongoing         impairment          of        the     person's

constitutional right to bear arms, which we deemed to be "no

minor consequence."            Id. (citing         U.S. Const. amend II; Wis.

Const.    art.    I,   § 25;     District        of    Columbia          v.     Heller,     554

U.S. 570    (2008);    Wis.     Carry,      Inc.      v.    City    of        Madison,     2017

WI 19, 373 Wis. 2d 543, 892 N.W.2d 233).                     We also explained that

prevailing in an appeal of an expired initial commitment order

voids the firearms ban.           Id.      Because voiding the firearms ban

is a "practical effect" that has a "causal relationship" to the
successful appeal of an expired initial commitment order, we

deemed the appeal not moot.           Id.

      ¶22   The question before us is whether that same rationale

applies to recommitment orders.                 The court of appeals concluded

it did not.       In its view, with which the County agrees, vacating

the recommitment order and voiding its corresponding firearms

ban would have no practical effect because the separate ban

attached to S.A.M.'s unchallenged initial commitment order would
still be in effect.       S.A.M., No. 2019AP1033, at ¶¶8-12.


                                           13
                                                                              No.     2019AP001033



       ¶23    We disagree.                The court of appeals is correct that the

firearms ban attached to an initial commitment will continue to

bar the committed person from possessing a firearm even if we

vacate a subsequent recommitment order.                           But that fact does not

mean     prevailing         in        a     recommitment         appeal      would     have    no

"practical        effect"        on       restoring      one's     constitutional           right.

Prevailing on appeal would vacate the recommitment order and

practically alter a committed person's "record and reputation"

for dangerousness, a factor a reviewing court must consider when

weighing          a       petition            to        cancel        a      firearms         ban.

§ 51.20(13)(cv)1m.b.                      Additionally,      if       a    committed        person

succeeds in vacating an expired recommitment order, the fact

that the recommitment order no longer exists might influence the

reviewing court's weighing of whether restoring gun rights would

be   consistent          with    the        "public      interest."           Id.       Even    if

marginal,         these    practical           effects      on    a       committed     person's

ability      to     restore      a        constitutional     right         remain     "no   minor

consequence."            D.K., 390 Wis. 2d 50, ¶25.                        Thus, the "causal
relationship" between these practical effects and our vacatur of

an expired recommitment order renders an appeal of such orders

not moot.

                            2.        Cost of care liability

       ¶24    Likewise, a person's mandatory liability for the cost

of   the     care     received         during      a    recommitment        is   a    collateral

consequence that renders recommitment appeals not moot.                                     Under

Wis. Stat. § 46.10(2), a committed person like S.A.M. "shall be
liable     for     the    cost        of    the    care,    maintenance,         services      and


                                                   14
                                                                          No.     2019AP001033



supplies" related to each commitment period.                         If the underlying

commitment order is vacated, however, the liability tied to that

particular commitment period no longer exists.                        See Jankowski v.

Milwaukee County, 104 Wis. 2d 431, 438-40, 312 N.W.2d 45 (1981);

Ethelyn I.C. v. Waukesha County, 221 Wis. 2d 109, 120-21, 584

N.W.2d 211 (Ct. App. 1998).                  For that reason, a direct causal

relationship        exists    between       vacating     an    expired          recommitment

order    and      removing    the    liability      it   creates,          sufficient      to

render recommitment appeals not moot.

      ¶25        The court of appeals' contrary position, again adopted

by the County, is that S.A.M. failed to show "actual monetary

liability"         because    he    presented       no   evidence         of     collection

efforts against his debt by the time of the appeal.                             See S.A.M.,

No. 2019AP1033, at ¶14.              This position misses the mark for two

related reasons.             First, it is irrelevant whether collection

efforts have begun because, regardless, S.A.M. remains liable

solely by virtue of § 46.10(2)'s mandatory language ("shall be

liable").         And second, it is enough to overcome mootness when
there is the "potential" for collection actions because of the

liability.          See State v. McDonald, 144 Wis. 2d 531, 537, 424

N.W.2d 411 (1988) (holding that a deceased defendant's appeal

was   not    moot     because      his    conviction     may       lead    to    "potential

collateral consequences" for his estate); see also D.K., 390

Wis. 2d 50, ¶24 (applying to ch. 51 commitment orders the same

collateral-consequences rationale used in criminal cases).                                The

threat      of    potential     collection        actions     to    recoup        the   costs
associated        with   S.A.M.'s        recommitment    care       may    follow       S.A.M.


                                             15
                                                                      No.    2019AP001033



unless    and    until    his    recommitment         order    is    vacated     or     the

liability is satisfied.          See Jankowski, 104 Wis. 2d at 438.

    ¶26     We are also not persuaded by the County's argument

that a committed person's liability is contingent on a person's

ability    to   pay.      That       is    simply    not   the      law.     A   "liable

person['s]      ability    to    pay"       only    informs    to    whom    collection

efforts should be directed, see § 46.10(3), and what, if any,

settlement      or   agreement       might    be    appropriate       to    satisfy    the

debt, see § 46.10(7).           Neither of those considerations, however,

extinguish the liability.                 And in fact, this liability permits

the government to continually probe S.A.M.'s financial condition

to reevaluate his ability to pay.                     See § 46.10(8)(c).              Thus,

vacating a recommitment order will have the practical effect of

removing    the      order's    attached          liability,     regardless      of    the

person's ability to pay.

    ¶27     Accordingly,        we    conclude       an    appeal     of    an   expired

recommitment order is not moot because vacating the order would

still have practical effects on two of the order's collateral
consequences——the ability to restore a constitutional right and

the liability for the cost of care received while subject to the




                                             16
                                                                             No.     2019AP001033



recommitment order.5              Because S.A.M.'s appeal is not moot, we

turn to the merits of his appeal.

                                    B.     Due Process

      ¶28     On    the     merits,       S.A.M.          first     argues     the     County's

imprecise     pretrial          filings    violate         his     due-process        right    to

adequate notice as to which specific theory of dangerousness

justified his recommitment.6                S.A.M.'s argument relies solely on

our       recent         D.J.W.      decision.                    There,      we       required

"clarity . . . regarding                  the        underlying            basis       for     a

recommitment,"           such     that    "going          forward      circuit     courts     in

recommitment proceedings are to make specific factual findings

with reference to the subdivision paragraph of § 51.20(1)(a)2.

on    which        the     recommitment              is     based."            D.J.W.,        391

Wis. 2d 231, ¶¶40, 42.              According to S.A.M., due process demands

that recommitment petitions provide the same type of "clarity."

      ¶29     S.A.M.'s      reliance        on       D.J.W.       is   misplaced       for    two

reasons.       First,       D.J.W.        addressed         a     circuit     court's     legal

responsibility to facilitate meaningful appellate review, not a


      5Given this holding, we refrain from addressing S.A.M.'s
stigma argument.    See Md. Arms Ltd. P'ship v. Connell, 2010
WI 64, ¶48, 326 Wis. 2d 300, 786 N.W.2d 15.     And because his
appeal is not moot, we need not address any exceptions to
mootness. See id. For related reasons, we determine this case
is not the proper vehicle in which to address our constitutional
and statutory authority to expedite review of appeals from civil
commitment orders.
      6The government may not "deprive any person of life,
liberty, or property, without due process of law," which
includes a procedural right to notice. See Wis. Const. amnd.
XIV, § 1; Milewski v. Town of Dover, 2017 WI 79, ¶23, 377
Wis. 2d 38, 899 N.W.2d 303.


                                                17
                                                                           No.     2019AP001033



county's        pretrial       notice    responsibilities.               And     second,     our

April 2020 D.J.W. decision indicated relief under its holdings

would      be     prospective;        its     holding      does    not     reach     back     to

S.A.M.'s 2018 recommitment trial.                    See id., ¶59.          Because S.A.M.

relies      only    on    the    inapt      D.J.W.    to    support      his     due-process

claim, we cannot say the County's notice violated his procedural

due-process rights.                See Serv. Emps. Int'l Union, Loc. 1 v.

Vos, 2020 WI 67, ¶24, 393 Wis. 2d 38, 946 N.W.2d 35 ("We do not

step out of our neutral role to develop or construct arguments

for    parties."         (citing      State    v.    Pal,    2017     WI    44,      ¶26,    374

Wis. 2d 759, 893 N.W.2d 848)).

                          C.    Sufficiency of the Evidence

       ¶30       S.A.M.        next     challenges          whether        the       evidence

sufficiently establishes his dangerousness under any standard.7

To be sufficient, the evidence must be clear and convincing that

an individual is currently dangerous; it is not enough to show

only       that     a     person      once     was      dangerous.             D.J.W.,       391

Wis. 2d 231, ¶34 (citing J.W.K., 386 Wis. 2d 672, ¶24).                                     In a
recommitment        proceeding,         the    evidence      may    take       the   form     of

either:         (1) recent      acts,       omissions,      or    behaviors        exhibiting

dangerousness; or (2) evidence that if treatment were withdrawn

the person would be substantially likely to engage in the types

of dangerous acts, omissions, or behaviors that meet one of the

five dangerousness standards.                   See Wis. Stat. § 51.20(1)(a)2.,

(1)(am).

       S.A.M. does not challenge the circuit court's conclusions
       7

that he is mentally ill and a proper subject for treatment.


                                               18
                                                                    No.         2019AP001033



      ¶31    S.A.M. levels two sufficiency arguments.                           First, he

contends that the evidence under either evidentiary pathway is

insufficient.       Second, he contends that the County's witnesses

failed to recite the statutory standards being applied with near

exactness as Outagamie County v. Melanie L., 2013 WI 67, 349

Wis. 2d 148, 833 N.W.2d 607, allegedly requires.                            We disagree

with both contentions.

                            1.    Sufficient evidence

      ¶32    We    are     persuaded     that     the    evidence          sufficiently

establishes that S.A.M. is dangerous under the Third Standard by

way     of   the     recommitment        alternative.            See       Wis.        Stat.

§ 51.20(1)(a)2.c.,         (1)(am).      Under    those    two      provisions,         the

County's burden was to show a substantial likelihood, based on

S.A.M.'s treatment history, that if treatment were withdrawn he

would    again      face    "a     substantial     probability             of     physical

impairment or injury to himself" and that there is either no

"reasonable       provision      for   [his]    protection . . . available               in

the   community"     or    that    S.A.M.      would    not,   to      a    "reasonable
probability," "avail himself . . . of these services."                           Id.

      ¶33    The circuit court aptly summarized much of the record.

It recounted Dr. DiRaimondo's testimony about S.A.M. telling his

case manager "that he didn't need [his medication]," as well as

her own opinion that "if there's no court order, [S.A.M.] won't

take his medications."             The circuit court then reiterated the

social worker's testimony that when S.A.M. is off medication and

"on his own, he is unstable, threat[ens] to harm himself, [and
is] not compliant when he's in the group home."                        Though S.A.M.


                                          19
                                                                      No.       2019AP001033



promised he would maintain medication compliance absent a court

order,       the    circuit        court     was        skeptical     about       S.A.M.'s

explanation         that     his     recent       noncompliance          and     resulting

dangerousness were solely the result of "hard times":

       Certainly the Court understands hard times, but those
       hard times certainly may and may be likely to continue
       in the future.    Whether one is on a court order or
       not, hard times happen.   And the Court has a duty to
       make sure that if they happen, that [S.A.M.] has the
       proper treatment to deal with, with those hard times
       when he would be on his own.
It is evident the circuit court found S.A.M. not credible on

this point, a finding to which we defer.                     See Metro. Assocs. v.

City   of     Milwaukee,      2018    WI     4,    ¶61,    379    Wis.     2d    141,    905

N.W.2d 784 ("When the trial court acts as the finder of fact, it

is the ultimate arbiter of the credibility of the witnesses and

of the weight to be given to each witness's testimony." (quoting

Lessor v. Wangelin, 221 Wis. 2d 659, 665, 586 N.W.2d 1 (Ct.

App. 1998)).         Instead, the circuit court expressly agreed with

the two professionals' shared "concern that this situation may

happen       all    over      again     if        the     Court     does        not   grant

the . . . extension," i.e. if compelled treatment is withdrawn.

       ¶34    The    evidence      further    addresses       the    likelihood         that

S.A.M. would avail himself of community resources available for

his protection.            S.A.M.'s social worker testified that "[w]hen

talking about what services are available"——including services

that would assist his living independently——"he talks about not

wanting      those."        Moreover,      the     circuit    court      recounted       her
testimony about S.A.M. disappearing from his grandmother's home—



                                             20
                                                                                 No.    2019AP001033



—leading to the events underling his initial commitment——"under

somewhat of the same circumstances that he proposes now to live

with his grandmother, move to a motel and get a job."                                    While the

circuit      court          acknowledged         "that's        a    good     plan,"      it    also

recognized that "as recently as six months ago that plan didn't

work    out"      and       failed    to    provide       for       his    protection.          Taken

together,         we    conclude         that    the   evidence           sufficiently         proves

S.A.M.       is        dangerous         under      the     Third          Standard       via    the

§ 51.20(1)(am) recommitment alternative.

                                         2.     Melanie L.

       ¶35     S.A.M.'s reliance on Melanie L. is also unavailing.

Melanie      L.        involved      a     county      expert's           "failure      to     answer

questions          using        the         terms      in       the         statute."             349

Wis. 2d 148, ¶91.              The expert opined that "Melanie was incapable

of     applying         an     understanding           of   the           medication      'to     her

advantage.'"            Id.     By contrast, the statutory standard demanded

that     she           be     "substantially           incapable            of     applying        an

understanding of the advantages, disadvantages and alternatives
to his or her mental illness . . . to make an informed choice as

to whether to accept or refuse medication or treatment."                                         Wis.

Stat. § 51.61(1)(g)4.b.                    Because there was conflicting evidence

on this standard, we concluded that the expert's deviation from

the    statutory            terms    cast     doubt    on       whether      the       expert   "was

applying          the         standard           or       changing           the        standard."

Melanie L., 349 Wis. 2d 148, ¶90-91.                        As such, the County failed

to meet its clear-and-convincing burden.                             Id., ¶94.




                                                  21
                                                                              No.        2019AP001033



    ¶36     We     face    a    different            record       here    than       we     did    in

Melanie L.         The    record      before         us    shows     the      circuit        court,

parties, and witnesses all in accord regarding the statutory

standards they were applying.                        The County made clear at the

outset     that    it     "intends         to    show       today"        that       "there's      a

substantial likelihood that the individual would be a proper

subject     for     commitment         if       treatment          were       withdrawn,"          as

§ 51.20(1)(am) requires.               Though no witness recited the Third

Standard    with    exactness,         the      experts'         repeated      references          to

S.A.M. both reporting and threatening self-harm make clear to

this court that they were properly assessing the "probability of

physical    impairment         or    injury      to       himself"       if   the        commitment

ended.       We     therefore         conclude            the     evidence          on     S.A.M.'s

dangerousness sufficiently justified his recommitment.

                                     IV.    CONCLUSION

    ¶37     Though        S.A.M.'s         recommitment            order       expired,           the

ongoing collateral consequences causally related to it could be

practically       affected      by    a     favorable           decision,      rendering          his
appeal not moot.           The merits of his appeal, however, do not

warrant vacating the recommitment order.                            As such, we reverse

the court of appeals' dismissal of S.A.M.'s appeal but affirm

the circuit court's recommitment order.

    By     the    Court.—The         decision         of    the    court      of     appeals       is

reversed.




                                                22
                                                                        No.   2019AP1033.akz


       ¶38     ANNETTE KINGSLAND ZIEGLER, C.J.                   (concurring in part,

dissenting       in    part).       I    agree      with   the       majority    that    the

recommitment       order       should    be    affirmed.         I    dissent    from    the

majority       opinion   because        it    upends   the    longstanding        mootness

doctrine in a recommitment appeal.                     To the extent the court is

disappointed with the delay in this case, so am I.                            However, the

volume of similar cases that will await the appellate system in

the future because of this opinion does not bode well for better

case       processing.     With     no       moot   appeals   in      these     cases,   the

appellate system will be flooded.

       ¶39     It would be one thing had the court concluded that an

exception to the mootness doctrine was fulfilled because this

issue is capable of repetition yet is likely to evade review.

However, the court did not.                     Instead, the court inexplicably

chose this case to overturn the mootness doctrine.                                Spending

most of its analysis on doing away with the mootness doctrine in

recommitment          cases,     the     court      decides      that     S.A.M.     faces

"collateral consequences."1                  Of course there can be consequences
of a commitment——direct and collateral.                       In and of themselves,


       The term "collateral consequences" is a term of art in the
       1

criminal context. See State v. Byrge, 2000 WI 101, ¶¶60-61, 237
Wis. 2d 197, 614 N.W.2d 477 (explaining in the plea withdrawal
context that a "direct consequence [of a conviction] . . . is
one that has a definite, immediate, and largely automatic
effect," while "[c]ollateral consequences are indirect and do
not flow from the conviction" such as consequences that "rest[]
not with the sentencing court, but instead with a different
tribunal or government agency"). This meaning does not fit well
within the commitment context. See Marathon Cnty. v. D.K., 2020
WI 8, ¶¶23-25, 390 Wis. 2d 50, 937 N.W.2d 901 (analyzing
"collateral consequences," including firearms bans, in the
commitment context).

                                               1
                                                                          No.    2019AP1033.akz


the existence of potential and unproven collateral consequences

alone have never been determinative of mootness or lack thereof.

Restrictions       on   the      ability     of      S.A.M.      to    possess     a    firearm

because     of     this    recommitment             and     uncertain       and       unpursued

potential financial liability as a result of the recommitment

order    are     nothing    more      than      theoretical           possibilities.        The

relevant       order    expired.           We       ought       not    presume    collateral

consequences that do not exist.                          Here there are none.             I am

concerned      about      the    unintended          consequences         of     the    court's

error.

      ¶40      I agree that this case took far too long to process,

but that defect should not cause the court to dismantle the

established law on collateral consequences or the doctrine of

mootness.       A theoretical and unproven collateral consequence has

never been a standalone reason to conclude that a case is not

moot.     There are many potential consequences of being committed,

yet in the past we have nonetheless correctly concluded that

cases are moot.            Portage County v. J.W.K., 2019 WI 54, 386
Wis. 2d 672, 927 N.W.2d 509 (concluding that a sufficiency of

the evidence challenge to a Chapter 51 recommitment was moot

when the order expired).                 Apparently the court                   sub    silentio

overrules J.W.K. and every other case that deemed a commitment

or recommitment appeal to be moot.                       The majority fails to answer

what if any limits might apply.                           The majority does not and

cannot differentiate S.A.M.'s firearms ban or possible financial

liability from that of any other commitment or recommitment.
The   majority     makes        no   mention        of    the    practical      effect    of   a

                                                2
                                                                          No.    2019AP1033.akz


firearms      ban    or    possible       liability     on      S.A.M.      that    might      be

different from any other recommittee.                      See State ex rel. Riesch

v. Schwarz, 2005 WI 11, ¶11, 278 Wis. 2d 24, 692 N.W.2d 219

(holding      that    a    case      is    moot    where     the    litigants          fail    to

demonstrate that resolution of the case would have a "practical

effect" on the case and parties).

       ¶41    In fact, S.A.M. faces a firearms ban regardless of his

recommitment, and there is no indication the government has or

will pursue recovery in his initial commitment let alone this

recommitment.         The majority fails to analyze why this case, as

opposed to any other, is an exception to the mootness doctrine.

The opinion is devoid of any explanation why these facts are

unique or what the practical effect is for S.A.M. that would not

be    the    exact    same     for     any    other.       Because        the    law    on    the

mootness doctrine and collateral consequences has been upended

and reinvented by the majority opinion, and it needlessly opens

the    floodgates         to   appellate       review      of    all      commitments         and

recommitments, I dissent.
       ¶42    Appeals      are    sometimes        moot,     and     this       case    is    one

example of an appeal that is otherwise moot.                             Marathon Cnty. v.

D.K., 2020 WI 8, ¶19, 390 Wis. 2d 50, 937 N.W.2d 901 ("Mootness

is a doctrine of judicial restraint.                    An issue is moot when its

resolution      will      have    no      practical     effect      on     the     underlying

controversy.           Because         moot    issues      do      not    affect       a     live

controversy, this court generally declines to reach them.                                     But

we may overlook mootness if the issue falls within one of five
exceptions:         (1) the issue is of great public importance; (2)

                                               3
                                                                   No.    2019AP1033.akz


the issue involves the constitutionality of a statute; (3) the

issue arises often and a decision from this court is essential;

(4) the issue is likely to recur and must be resolved to avoid

uncertainty; or (5) the issue is likely of repetition and evades

review." (Citations omitted.)); id., ¶22 ("We have previously

concluded that an expired initial commitment order is moot."

(citing     Winnebago      Cnty.      v.   Christopher    S.,     2016     WI   1,   366

Wis. 2d 1, ¶30, 878 N.W.2d 109).).

      ¶43    The majority does not decide this case because of any

of the foregoing exceptions to mootness.                   It does not conclude

that the issue is capable of repetition yet is likely to evade

review.     See J.W.K., 386 Wis. 2d 672, ¶¶29-30.                 While a firearms

ban may be considered a "collateral consequence," it is not with

regard      to    S.A.M.'s       recommitment      order.          In      fact,     the

recommitment order has no impact on his inability to possess a

firearm.         He is otherwise subject to a firearms ban in his

initial order.       Nonetheless, the majority somehow concludes that

S.A.M.'s     firearms      ban   in    his   recommitment       order     defeats    any
claim of mootness.              In addition, the majority concludes that

theoretical,        speculative,           and   highly        unlikely      financial

liability exists for this recommitment, even when there is no

indication it will be pursued and no indication it was pursued

for   the        initial    commitment.           Without        any      mention     of

distinguishing facts of S.A.M.'s recommitment, and since these

are   consequences         of    every     commitment     or    recommitment,        the

majority opinion leads to the inescapable conclusion that no



                                             4
                                                                            No.   2019AP1033.akz


commitment or recommitment appeal is ever moot.                              I respectfully

disagree.

       ¶44    S.A.M.           identifies           three         potential         collateral

consequences that he contends make his appeal not moot.                                          He

contends the firearms ban, the monetary liability for care, and

social    stigma        are    the    collateral       consequences          that       save    his

appeal.       The    majority         adopts    two     of      the   three,      without       any

supporting        evidence       of     them    being       actual       consequences,          and

concludes that they are collateral consequences.                                  S.A.M. does

not demonstrate that either of these are actual or even likely

consequences        of    his     recommitment.              This     appeal       is    of     his

recommitment, not his commitment.

       ¶45    A     firearms          ban    has     been         labeled     a     collateral

consequence, but it has never been an automatic exception to

mootness in a recommitment hearing.                        Here, this is the issue to

be decided.         In this case, the circuit court prohibited S.A.M.

from     possessing       any        firearms       when     it    ordered        his    initial

commitment.         That prohibition was not lifted.                         S.A.M. did not
appeal his initial commitment order.                        He does not argue in this

case     that      the        initial       commitment          was   legally           improper,

unsupported        by     factual       evidence,          or     otherwise       subject        to

revocation.         Thus, it is undisputed that, no matter what the

outcome      of   the    current        appeal,      S.A.M.       will    not     be     able   to

possess a firearm and will not be able to do so until he seeks

review of the firearms ban contained in the original commitment

order.       S.A.M. has not demonstrated that his right to possess a



                                                5
                                                                              No.    2019AP1033.akz


firearm is in any way impacted by the firearms ban from his

recommitment order.

      ¶46   Although       S.A.M.          speculates         that      two    valid       firearms

bans could, at some point in time, impact his ability to lift

the initial firearms ban, he cites no allegation or evidence

that he intends to challenge the initial firearms ban, nor does

he   cite   any    basis    for        the        court      to    conclude         that    such    a

challenge would somehow be successful.                             A firearms ban can be

revoked only if the court, in its discretion, determines S.A.M.

is "not likely to act in a manner dangerous to public safety and

[revoking the ban] would not be contrary to public interest."

Wis. Stat. § 51.20(13)(cv)1m.b.                       Moreover, given that S.A.M. was

subject to his initial commitment and recommitment in the same

county,     S.A.M.    could       seek        revocation           of    both       the    initial

firearms ban and the firearms ban included in his recommitment

order if and when he challenges the initial recommitment order.

§ 51.20(13)(cv)1m.a.            (stating           that       individuals           may    file    a

petition    to    revoke    a    firearms             ban    either     at    the     court   that
ordered the ban or "in the county where the individual resides

to cancel the order").                When considering whether to revoke the

initial firearms ban, the circuit court would need to review

"the individual's record and reputation."                               § 51.20(13)(cv)1m.b.

S.A.M.'s     record    would          be    the        same       whether     the     court       was

reviewing the initial firearms ban or the ban included in the

recommitment      order.          I        note       that    this      court       affirms       his

recommitment order.



                                                  6
                                                                       No.       2019AP1033.akz


       ¶47     It would be pure speculation to predict whether and to

what extent a reversal of the recommitment order here, which has

not happened, would impact how the initial firearms ban would be

reviewed by a circuit court in future proceedings.                                    S.A.M.'s

argument that resolution of this appeal will, at some point,

allow    him    to   own    a   firearm     is       mere   guesswork,       which      cannot

overcome mootness concerns.                 See Riesch, 278 Wis. 2d 24, ¶11

(explaining that a case is moot where resolution of the case

would not have a "practical effect" on the case and litigants);

PRN Assocs. LLC v. DOA, 2009 WI 53, ¶¶30, 49, 317 Wis. 2d 656766

N.W.2d 559 (holding that a case was moot where resolution of the

case    would    not    provide      the    plaintiff        any     form    of     effective

relief).         I     recognize     that        a    firearms       ban     has      profound

consequences and is a collateral or perhaps direct consequence

in most circumstances, but it alone does not control whether an

appeal    of     a   recommitment      is        moot.       Here,     S.A.M.         has    not

demonstrated that the firearms ban in his recommitment is an

exception to mootness.
       ¶48     Second, as to S.A.M.'s financial argument, Wisconsin

law states that individuals who are involuntarily committed may

be required to pay for their care to the extent they are able.

Wis. Stat. § 46.10(2).             However, there has been absolutely no

showing that S.A.M. is in any way liable for his care or that

the government seeks or will seek any such reimbursement.                                    In

fact,    the     County     stated    at     oral       argument      that       it    has    no

intention       to   seek   such     relief          from   S.A.M.         Why     would     the
government first seek costs of recommitment when there is no

                                             7
                                                                     No.    2019AP1033.akz


indication it sought costs in the initial commitment?                                   Plus,

legal protections are in place should such recovery someday be

sought.       Recovery for the cost of care would require litigation

on legal claims and issues that are not before us and, up to

this     point,       have     not     been     advanced      in    any    other        court

proceedings.

       ¶49    For S.A.M. to be held liable for the costs of care,

the County would first have to choose to advance its claims.

There is no available evidence showing that the County will or

is likely to pursue such a claim.                   In addition, the County would

have to comply with numerous legal requirements before obtaining

a money judgment against S.A.M.                      By statute, the County must

prove     the     "costs       of    the    care,        maintenance,      services       and

supplies"       provided       to    S.A.M.        § 46.10(2).      Furthermore,          the

County    must       conduct    an    "investigation"         and   consider      S.A.M.'s

"ability        to    pay."          § 46.10(3).            "[U]nder       all     of     the

circumstances,"         the     government         may    collect   only     from       those

individuals and assets that are best able to pay and those the
committee       is     not     "dependent       upon."         § 46.10(2)-(3).             In

addition, this court held in Jankowski v. Milwaukee County, 104

Wis. 2d 431, 435-38, 312 N.W.2d 45 (1981), that the state cannot

collect costs of care for Chapter 51 commitments or detentions

that were illegal or invalid.                       See, e.g.,      Waukesha Memorial

Hosp.    v.     Nierenberger,         No.     2013AP480,     unpublished         slip    op.,

¶¶12-15 (Wis. Ct. App. Oct. 15, 2013) (considering whether an

individual could be liable for a hospital bill after a Chapter
51 emergency detention by first reviewing whether the detention

                                               8
                                                                    No.   2019AP1033.akz


was valid).         To recover from S.A.M., the County must overcome

any other defenses S.A.M. may have.                   See, e.g., § 46.10(11)(a)

("[I]n any action to recover from a person liable under this

section,      the     statute      of     limitations       may    be     pleaded     in

defense.").          Here   there    is    absolutely       no    indication     S.A.M.

himself could be financially responsible for his care.

     ¶50      To    overcome     mootness       concerns,   S.A.M.      asks   that   we

speculate that the state, at some point in time in the future,

will seek to recoup the costs of care, that S.A.M. will have the

ability      to    pay,   that    the   state      fully    satisfies     Wis.   Stat.

§ 46.10, and that S.A.M. will not have any valid defense to

assert.       S.A.M.'s argument relies on a series of assumptions,

yet we have absolutely no indication in the record before us

that any of those assumptions are legitimate.                        The majority's

conclusions have sweeping consequences which are contrary to our

mootness doctrine.          See City of Racine v. J-T Enters. of Am.,

Inc.,   64    Wis. 2d 691,       701-02,    221     N.W.2d 869      (1974)     (holding

that a case was moot in a zoning dispute where a municipality
asked for a ruling on the legality of land use which it believed

would occur in the future, and reasoning that simply because a

legal dispute may occur "at some time in the future" could not

serve to overcome mootness); Ziemann v. Village of N. Hudson,

102 Wis. 2d 705, 708, 710-11, 307 N.W.2d 236 (1981) (concluding

that a case was moot where property owners sued to prevent the

sale of land to a municipality to use the property as a park

when the sale was completed, even though there could be a future
legal dispute over the use of the property as a park); see also

                                            9
                                                                   No.   2019AP1033.akz


United States v. Juvenile Male, 564 U.S. 932, 937 (2011) ("One

can never be certain that findings made in a decision concluding

one lawsuit will not someday control the outcome of another

suit.     But if that were enough to avoid mootness, no case would

ever be moot" (cleaned up).).

       ¶51     Finally, no Wisconsin court has ever concluded that

social stigma alone is a collateral consequence of commitment

that will defeat the mootness doctrine.                    In fact, S.A.M. fails

to demonstrate that he has experienced any social stigma, let

alone social stigma as a result of the recommitment.                          I would

not invariably extend social stigma of a recommitment to the

level   of     being     a    collateral    consequence.          S.A.M.    fails     to

provide any evidence or describe what negative consequences he

himself      has    experienced    and     will   continue    experiencing       as    a

result of the recommitment order.                 Furthermore, S.A.M. does not

dispute that he was mentally ill nor that his initial commitment

was   justified.          There   is   simply     no    evidence    or   description

showing the extent to which any social stigma S.A.M. experiences
is    caused       by   his   admittedly    valid       initial    commitment,      the

serious mental health issues he experienced in the past, and the

fact that he was recommitted for an additional six months.                            It

is by no means a given that those in society who stigmatize

S.A.M. for his mental health history will stigmatize him less if

his recommitment order were reversed on appeal, only after the

recommitment period has terminated.                    If we concluded that mere

conjecture on social stigma was sufficient to overcome mootness,
we would be forced to revisit many of our prior decisions.                        See,

                                           10
                                                                     No.    2019AP1033.akz


e.g.,    Riesch,      278    Wis. 2d 24,         ¶11    (holding     that      a    parole

revocation      decision     on    the    basis    of    an   alleged        failure     to

cooperate and violation of jail rules, among other offenses, was

moot    where   the    defendant      was    discharged       from    the    underlying

conviction and the revocation did not impact any of current

condition of probation).              Further, if S.A.M.'s position were

adopted, the status of mootness as an effective legal doctrine

in Wisconsin would be called into serious doubt.

       ¶52   Even     if    the    merits    of    S.A.M.'s      appeal      should      be

addressed, as the majority accurately holds, his due process

challenge to his recommitment order fails.                     Majority op., ¶¶28-

29.     Due process does not require that the County identify a

particular      subdivision        paragraph      of   Wis.   Stat.        § 51.20(1)(a)

(i.e., 2.a. through 2.e.).            Procedural due process requires only

"notice reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action" and

"an opportunity to present their objections."                         Memphis Light,

Gas & Water Div. v. Craft, 436 U.S. 1, 13 (1978).                           S.A.M. does
not     contend     that     he     was     deprived       the     "opportunity          to

present . . . objections" prior to his recommitment.                               Id.   In

fact, he was appointed an attorney at state expense, who through

motion practice and targeted cross-examination, provided S.A.M.

a substantive defense at his recommitment hearing.                                 Further,

S.A.M. does not claim that the County failed to provide notice

of its intention to pursue recommitment, its petition to the

court, or the time, place, and manner by which recommitment
would be determined.              S.A.M. and his counsel were informed of

                                            11
                                                                             No.   2019AP1033.akz


the County's charge that without commitment he would regress

back    to     his     prior       "acute          psychotic         state     and     required

hospitalization," thus requiring an extended commitment.                                    They

were also informed that the County would be proceeding under

Chapter      51,    and    that       the     County      believed     if     treatment     were

withdrawn S.A.M. would be the proper subject for commitment.

Furthermore, S.A.M. was informed via court notice of the experts

the County intended to rely on for in-court testimony, as well

as the subject matter of the experts' testimony.

       ¶53    The    County       did       not    violate       S.A.M.'s     procedural     due

process      rights       in    the     civil           commitment    proceedings        below.

Compare DePiero v. City of Macedonia, 180 F.3d 770, 774 n.1, 788

(6th Cir. 1999) (holding that a ticket that cited to the wrong

legal provision and did not include a notice of hearing, in

conjunction with a summons mailed to the plaintiff of the time,

place, and subject matter of a hearing, satisfied due process

even though the plaintiff asserted that he never received the

mailed summons); Cochran v. Ill. State Toll Highway Auth., 828
F.3d 597, 601 (7th Cir. 2016) (notice of "the date, time, and

location" of a legal violation and the possibility of a hearing

was sufficient for procedural due process); Herrada v. City of

Detroit,     275     F.3d      553,     557       (6th    Cir.    2001)     (holding    that   a

notice satisfied due process despite the fact that it contained

false and misleading information on the legal consequences of

the proceedings because the notice nonetheless "clearly state[d]

that a hearing is available to contest the City's allegation
that" the plaintiff committed a violation of law);                                    see also

                                                   12
                                                                          No.    2019AP1033.akz


Milewski v. Town of Dover, 2017 WI 79, ¶21, 377 Wis. 2d 38, 899

N.W.2d 303      ("Although          the    text      of     the    [United       States]         and

Wisconsin       constitutional             provisions         differ,          they        provide

identical procedural due process protections.").                                If there were

a legitimate concern as to what subdivision paragraph of Wis.

Stat. § 51.20(1)(a) the County was proceeding under, a motion

for more definite pleadings could be made.                             No such motion was

made in the case at issue.                 Procedural protections already exist

if there is confusion as to the basis for the recommitment.                                       No

record exists that such confusion was present here.                                   Thus, due

process      does     not     require       the      County       to    more     specifically

identify      the    statutory        subdivision          paragraph       under       which      it

seeks a recommitment order.

       ¶54    I agree with the majority that the record demonstrates

that     both   the       third       standard        for     dangerousness               and    the

alternative          recommitment          standard         for        dangerousness             were

satisfied.            See      Wis.       Stat.       § 51.20(1)(a)2.c.               &     1(am).

Specifically,        I   agree      with       the   majority       that,       based      on     the
available record, S.A.M. would face "'a substantial probability

of physical impairment or injury to himself' and that there is

either          no            'reasonable              provision               for              [his]

protection . . . available                in    the       community'      or     that       S.A.M.

would        not,        to     a         'reasonable             probability,'             'avail

himself . . . of          these      services.'"             Majority       op.,       ¶¶32,       34

(quoting      § 51.20(1)(a)2.c.).                    Nonetheless,         "if     a       question

becomes moot . . . it will not be determined by the reviewing
court"       unless       there       exists         "exceptional           or        compelling

                                                13
                                                                            No.    2019AP1033.akz


circumstances."              J-T Enters., 64 Wis. 2d at 701-02.                      This case

is moot, and no collateral consequence sufficient to overcome

mootness      resulted         from     S.A.M.'s         recommitment.              Thus,          the

majority's discussion of the merits, while correct, is in this

case   unnecessary            and   ancillary       to    the       damage        done       to    the

mootness doctrine.

       ¶55    The majority opinion essentially concludes that the

mootness doctrine never applies in Chapter 51 proceedings.                                          It

does so without even requiring proof of an exception to mootness

or any showing that there is a practical effect to S.A.M.                                          The

majority makes no effort to explain how S.A.M.'s circumstances

are unique so to overcome mootness.                       The majority in fact does

not in any way explain why S.A.M. is different from any other

committee         or    recommittee.           The       majority      creates           a        legal

presumption that collateral consequences always result from a

Chapter      51    commitment,         and     that      the       mootness       doctrine          is

inapplicable in Chapter 51 commitments and recommitments.                                            I

disagree, and would conclude that the mootness doctrine, along
with    its       exceptions,         should    remain         a    viable        rubric          when

considering a case.

       ¶56    Finally, as for expedited disposition of Chapter 51

appeals,      this       court      could    address      and       fully     vet     any         such

proposal through administrative rulemaking.                           In such a hearing,

the court could also consider whether the text of the Wisconsin

Constitution           and   Wis.    Stat.     § 751.12(1)          grant    the     court          the

authority to mandate any such expedited disposition.                                 The court
should not engage in that debate and conclude the outcome in

                                               14
                                                 No.   2019AP1033.akz


this opinion.   To the extent that the majority seeks to improve

efficiency in Chapter 51 appeals, its decision today will have

the polar opposite effect.   The majority's decision will flood

the appellate system with otherwise moot cases because those

cases too will have a firearms ban and have the potential for

financial liability.   We can expect more, not less, delay and

sometimes, justice delayed is justice denied.

    ¶57   For the foregoing reasons, I respectfully concur in

part and dissent in part.

    ¶58   I am authorized to state that Justices PATIENCE DRAKE

ROGGENSACK and REBECCA GRASSL BRADLEY join this writing.




                               15
    No.   2019AP1033.akz




1